Citation Nr: 1504937	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1978 to February 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, a July 2012 rating decision increased the initial rating from 30 percent to 50 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2012 substantive appeal, he asked that his ongoing VA treatment records be added to the record and considered, but this has not been accomplished.  The most recent VA psychiatric treatment records are from June 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records dated since June 2011.

Furthermore, since the Veteran has not had a VA examination for his PTSD since December 2010, he should be afforded an examination to obtain the current findings associated with this disability.  He should also be provided VCAA notice as to the issue of entitlement to a TDIU, and be scheduled for an appropriate VA examination as to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim of entitlement to a TDIU.  See Informal Hearing Presentation, dated November 2014.  He should also be requested to complete and submit a VA Form 21-8940.

2.  Obtain and associate with the file copies of the Veteran's treatment records from the Kansas City VA Medical Center, dated since June 2011.

3.  Once the above development is completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the functional limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Finally, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

